Case 1:21-cv-02559-JSR Document 15 Filed 04/16/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHRISTOPHE ROBERTS,

Plaintiff,
21-cv-02559 (ISR)
Vv.

PROTECTIVE ORDER
PUMA NORTH AMERICA, INC.,

Defendant.

 

 

JED S. RAKOFF, U.S.D.J.

The parties having agreed to the following terms of confidentiality, and the Court having
found that good cause exists for issuance of an appropriately tailored confidentiality order
governing the pre-trial phase of this action, it is therefore hereby

ORDERED that any person subject to this Order -- including without limitation the parties
to this action, their representatives, agents, experts and consultants, all third parties providing
discovery in this action, and all other interested persons with actual or constructive notice of this
Order -- shall adhere to the following terms, upon pain of contempt:

1. Any person subject to this Order who receives from any other person any
“Discovery Material” (including without limitation information of any kind (i) provided in the
course of discovery in this action and (ii) documents or information filed with or submitted to the
Court under seal in connection with any motion, application, or proceeding, pursuant to approval
from the Court to file under seal) that is designated as “Confidential” pursuant to the terms of this
Order shall not disclose such Confidential Discovery Material to anyone else except as expressly
permitted hereunder.

2. The person producing any given Discovery Material may designate as Confidential

only such portion of such material as consists of:

 

 

 

 

 
Case 1:21-cv-02559-JSR Document 15 Filed 04/16/21 Page 2 of 7

(a) previously nondisclosed financial information (including without limitation
profitability reports or estimates, percentage fees, design fees, royalty rates,
minimum guarantee payments, sales reports and sale margins);

(b) previously nondisclosed material relating to ownership or control of any non-
public company;

(c) previously nondisclosed business plans, product development information,
branding or marketing plans or other information, inventory records, or third party
agreements or records containing manufacturing or sales information;

(d) any information of a personal or intimate nature regarding any individual; or
(e) any other category of information hereinafter given confidential status by the
Court.

3. With respect to the Confidential portion of any Discovery Material other than
deposition transcripts and exhibits, the producing person or that person's counsel may designate
such portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the
protected portion in a manner that will not interfere with legibility or audibility, and by also
producing for future public use another copy of said Discovery Material with the confidential
information redacted. With respect to deposition transcripts and exhibits, a producing person or
that person's counsel may indicate on the record that a question calls for Confidential information,
in which case the transcript of the designated testimony shall be bound in a separate volume and
marked "Confidential Information Governed by Protective Order" by the reporter.

4, If at any time prior to the trial of this action, a producing person realizes that some
portion[s] of Discovery Material that that person previously produced without limitation should

be designated as Confidential, he may so designate by so apprising all parties in writing, and such

 

 

 

 

 

 

 

 
Case 1:21-cv-02559-JSR Document 15 Filed 04/16/21 Page 3 of 7

 

designated portion[s] of the Discovery Material will thereafter be treated as Confidential under the
terms of this Order.

5. No person subject to this Order other than the producing person shall disclose any
of the Discovery Material designated by the producing person as Confidential to any other person
whomsoever, except to:

(a) the parties to this action;
(b) counsel retained specifically for this action, including any paralegal, clerical

and other assistant employed by such counsel and assigned to this matter,

 

(c) as to any document, its author, its addressee, and any other person indicated on

the face of the document as having received a copy;

 

(d) any witness who counsel for a party in good faith believes may be called to
testify at trial or deposition in this action, provided such person has first executed a

Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

 

(e) any person retained by a party to serve as an expert witness or otherwise provide

specialized advice to counsel in connection with this action, provided such person

 

has first executed a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto;

(f) stenographers engaged to transcribe depositions conducted in this action; and

(g) the Court and its support personnel.

 

6. Prior to any disclosure of any Confidential Discovery Material to any person
referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a
copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as

an Exhibit hereto stating that that person has read this Order and agrees to be bound by its terms.

 

 
Case 1:21-cv-02559-JSR Document 15 Filed 04/16/21 Page 4 of 7

Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce
it to opposing counsel either prior to such person being permitted to testify (at deposition or trial)
or at the conclusion of the case, whichever comes first.

7. All Confidential Discovery Material filed with the Court, and all portions of
pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery
Material, shall be filed under seal with the Clerk of the Court and kept under seal until further
order of the Court. The parties will use their best efforts to minimize such sealing. In any event,
any party filing a motion or any other papers with the Court under seal shall also publicly file a
redacted copy of the same, via the Court’s Electronic Case Filing system, that redacts only the
Confidential Discovery Material itself, and not text that in no material way reveals the Confidential
Discovery Material.

8. Any party who either objects to any designation of confidentiality, or who, by
contrast, requests still further limits on disclosure (such as “attorneys’ eyes only” in extraordinary
circumstances), may at any time prior to the trial of this action serve upon counsel for the
designating person a written notice stating with particularity the grounds of the objection or
request. If agreement cannot be reached promptly, counsel for all affected persons will convene a
joint telephone call with the Court to obtain a ruling.

9, All persons are hereby placed on notice that the Court is unlikely to seal or
otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,
even if such material has previously been sealed or designated as Confidential. The Court also
retains unfettered discretion whether or not to afford confidential treatment to any Confidential

Document or information contained in any Confidential Document submitted to the Court in

 

 

 

 

 
Case 1:21-cv-02559-JSR Document 15 Filed 04/16/21 Page 5 of 7

connection with any motion, application, or proceeding that may result in an order and/or decision
by the Court.

10. Each person who has access to Discovery Material that has been designated as
Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of
such material.

11. — If, in connection with this litigation, a party inadvertently discloses information
subject to a claim of attorney-client privilege or attorney work product protection (“Inadvertently
Disclosed Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture
of any claim of privilege or work product protection with respect to the Inadvertently Disclosed
Information and its subject matter.

12. Ifa disclosing party makes a claim of inadvertent disclosure, the receiving party
shall not thereafter review the Inadvertently Disclosed Information for any purpose, except by
order of the Court. The receiving party shall, within five business days, return or destroy all copies
of the Inadvertently Disclosed Information, and provide a certification of counsel that all such
information has been returned or destroyed.

13. Within five business days of the notification that such Inadvertently Disclosed
Information has been returned or destroyed, the disclosing party shall produce a privilege log with
respect to the Inadvertently Disclosed Information.

14. As with any information redacted or withheld, the receiving party may move the
Court for an Order compelling production of the Inadvertently Disclosed Information. The motion
shall be filed under seal, and shall not assert as a ground for entering such an Order the fact or

circumstances of the inadvertent production.

 

 

 

 

 

 
Case 1:21-cv-02559-JSR Document 15 Filed 04/16/21 Page 6 of 7

15. The disclosing party retains the burden of establishing the privileged or protected
nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of
any party to request an in camera review of the Inadvertently Disclosed Information.

16. This Protective Order shall survive the termination of the litigation. Within 30 days
of the final disposition of this action, all Discovery Material designated as “Confidential,” and all
copies thereof, shall be promptly returned to the producing person, or, upon permission of the
producing person, destroyed.

17. This Court shall retain jurisdiction over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

 

SO STIPULATED AND AGREED.

 

 

 

/s/ Siddartha Rao /s/ Joseph T. Kohn
Counsel for Plaintiff Counsel for Defendant
Dated: April 15, 2021 Dated: April 15, 2021
SO ORDERED.

SIGNED this [ EM aay of Aypess\ , 2021.

HONED S. RAKOFF
UNITED STATES DISTRICT JUDGE

 

 

 
Case 1:21-cv-02559-JSR Document 15 Filed 04/16/21 Page 7 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHRISTOPHE ROBERTS,

Plaintiff,
21-cv-02559 (JSR)
v.

NON-DISCLOSURE AGREEMENT
PUMA NORTH AMERICA, INC.,

Defendant.

 

 

I, , acknowledge that I have read and
understand the Protective Order in this action governing the nondisclosure of those portions of
Discovery Material that have been designated as Confidential. I agree that I will not disclose such
Confidential Discovery Material to anyone other than for purposes of this litigation and that at the
conclusion of the litigation I will return all discovery information to the party or attorney from
whom I received it. By acknowledging these obligations under the Protective Order, I understand
that I am submitting myself to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any issue or dispute arising hereunder and that my willful
violation of any term of the Protective Order could subject me to punishment for contempt of
Court.

Dated:

 

 

 

 

 

 
